Citation Nr: 0806978	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-07 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran served on active duty from May 1971 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In June 2005, the veteran submitted claims of entitlement to 
service connection for a heart disorder, hypertension, a 
cervical spine disorder, and a lumbar spine disorder.  These 
matters are, accordingly, referred to the RO for the 
appropriate development. 


FINDING OF FACT

The veteran has non-allergic rhinitis with recurrent 
sinusitis that developed while in service.


CONCLUSION OF LAW

The criteria for service connection for non-allergic rhinitis 
with recurrent sinusitis have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

A review of the service medical records reveals that the 
veteran received treatment for various respiratory disorders 
throughout his period of service.  The veteran received 
treatment for upper respiratory infections in October 1972, 
August 1976, May 1977, June 1980, September 1983, and May 
1987.  The veteran was diagnosed as having rhinitis in July 
1976.  The veteran received treatment for colds in July 1974, 
March 1977, and July 1977.  In October 1985, the veteran was 
diagnosed as having sinusitis.  A periodic examination report 
from November 1986 noted a history of sinusitis in April 
1979, August 1980, March 1981, April 1985, and October 1985.  
The veteran received treatment for acute bronchitis in 
October 1988.  Clinical evaluation, during the February 1991 
retirement examination, revealed that the sinuses were within 
normal limits.  

Post-service private treatment records demonstrate that the 
veteran was diagnosed as having chronic non-allergic rhinitis 
in June 2003.  In September 2003, the veteran's private 
treatment provider V.S. indicated that the veteran was 
suffering from chronic problems with his sinuses.  V.S. 
indicated that a review of the veteran's service medical 
records revealed intermittent visits for sinus problems, and 
other ear, nose, and throat problems, primarily in the 1980s 
.

In August 2003, the veteran was afforded a VA examination.  
The veteran alleged that during service he was "always sick 
with a cold" and that he has continued to experience these 
problems since his discharge from service.  Physical 
examination of the head, ears, nose, and throat revealed that 
the veteran was suffering from non-allergic rhinitis; the 
examiner indicated that it had existed since 1981.  Physical 
examination did not reveal sinusitis; a sinus x-ray was also 
within normal limits.  The veteran was diagnosed as having 
non-allergic rhinitis with recurrent sinusitis in remission.  

As set forth above, both the veteran's private treatment 
provider and the VA examiner have diagnosed the veteran as 
having chronic non-allergic rhinitis and they have both 
determined that it manifested in the 1980s, during a period 
of active duty.  In light of the aforementioned opinions, the 
Board finds that the evidence is at least in equipoise as to 
whether the veteran's current chronic non-allergic rhinitis 
with recurrent sinusitis began during active service.  
Accordingly, applying the benefit-of-the-doubt rule, service 
connection is warranted for non-allergic rhinitis with 
recurrent sinusitis.


ORDER

Entitlement to service connection for non-allergic rhinitis 
with recurrent sinusitis is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


